Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 9, 11, 12 13, 16, 17, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 11, 12 13, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. US 20150318791 in view Liu et al. US 2014/0300298 and further in view of Zhou US 20040095784


Regarding claims 1 and 12, Baumann teach a power conversion system (Fig. 1, item 10), comprising: 
an active rectifier (Fig. 1, item 30), including a plurality of silicon carbide rectifier switching devices (Fig. 1, item S1-S4) coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals (Para. 0017),
 wherein the active rectifier is configured to precharge the DC bus capacitor using the rectifier switching devices with no dedicated precharging circuitry; (Note: as disclosed in Fig.1, there is no circuitry between the active rectifier and the DC bus circuit that will precharge the DC bus circuit, as such the active rectifier 30 is operative to precharge the DC bus capacitor C4 using the switches S1-S6 with no dedicated precharging circuitry.) 
The examiner is also providing for consideration, prior art, Schenetzka US 2006/0208685 that teach the precharge of the capacitors 420 of the DC link 204 is controlled using the converter module 202 shown in FIG. 4A. (Para. 0041)

a DC bus circuit (Fig. 1, item 40), including first and second DC bus terminals  to receive the DC output signal from the rectifier (DC bus via first and second DC bus connections DC+ and DC- at Fig. 1), and a DC bus capacitor (C4) coupled between the first and second DC bus terminals, 
an inverter (Fig. item 50) including a plurality of inverter switching devices (S7-S12) coupled with the DC bus circuit (Fig. item 40) and operative to convert the DC output signal to provide an AC output signal to drive a load according to a plurality of inverter switching control signals (Para. 0016); and 
a controller (item 60/62) configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 10 kHz or more. (Para. 0017….Operation of the rectifier switches S1-S6 is controlled according to pulse width modulated rectifier switching control signals 62a...) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.” The examiner is treating the rectifier switching frequency broadly since Baumann teach that the rectifier may be operated at or near a line frequency of the AC input source or at a higher and possible variable switching frequency.
Baumann do not teach but Liu teach wherein the AC input signal includes an integer number N phases, and wherein N is greater than 1; (Para. 0016….The various aspects of the 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an AC input signal includes an integer number N phases, and wherein N is greater than 1 to the device of Baumann as per Liu.  The motivation is that the system allows a circuitry within the individual power stages to be activated when the DC bus voltage is below a predetermined threshold value to charge up the capacitor at a controlled rate by conducting current to a capacitor, thus protecting the capacitor, charging semiconductor devices against overcurrent conditions and driving the load at variable speed and torques.
Baumann and Liu do not teach but Zhou teach wherein the DC bus capacitor is a film capacitor (Abstract, Para. 0021, 0032: See item 40 at Fig, 1); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a film capacitor in the converter circuit of Baumann as per Zhou.  The motivation is due to its high insulation resistance and low dissipation factor, this type of capacitor is able to have high-current carrying capabilities in pulse applications and better capacitance stability since the metal foil electrodes act as heat sinks and  is able to provide superior heat dissipation capabilities.

Regarding claims 6 and 13, Baumann teach the power conversion system of claim 1, wherein the filter circuit (20) includes N filter input lines, (See three filter input lines from current source 2) 

wherein N is greater than or equal to 1, (See three filter input lines between current source 2)
wherein each filter stage consists of a single inductor (See L1-L3) with a first terminal connected to the corresponding filter input (See inductor input terminal) and 
a second terminal connected to the corresponding filter output (See inductor output terminal), and 
a capacitor (C1-C3) connected to the corresponding filter input; (Para. 0014…..with filter capacitors C1, C2 and C3 connected between the corresponding grid and converter side inductors and a common connection node.)

Regarding claims 7 and 9, Baumann teach the power conversion system of claim 6, wherein the controller is configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less. (Para. 0017….Operation of the rectifier switches S1-S6 is controlled according to pulse width modulated rectifier switching control signals 62a...) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching frequency, such as an active front end (AFE) rectifier.” The examiner is treating the rectifier switching frequency broadly since Baumann teach that the rectifier may be operated at or near a line frequency of the AC input source or at a higher and possible variable switching frequency.



Regarding claim 16, Baumann teach the power conversion system of claim 12, wherein the AC input signal includes 3 phases (Para. 0014….The illustrated example receives a three phase input, See Fig. 1), wherein the filter circuit includes 3 filter input lines (Para. 0014….The motor drive 10 includes an input filter circuit 20, in this case a three phase LCL filter having grid side inductors L1, L2 and L3 connected to the power leads of the power source 2), 3 filter output lines (See output lines at L4-L6), and 3 filter stages individually associated with a corresponding one of the 3 phases (filter stages includes inductors L1-L3 and C1-C3), wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input and a 

Regarding claim 17, Baumann teach a power conversion system, comprising:
a filter circuit (Fig.1, item 20), including a filter input (See input at L1-L3) to receive an AC input signal from an external power source (Fig.1, item 2), and 
a filter output to provide a filtered AC output signal (See output from filter circuit to rectifier circuit 30),
wherein the filter circuit (20) includes N filter input lines (See filter input lines at L1-L3), N filter output lines (See filter output lines at L4-L6), and N filter stages individually associated with a corresponding one of the N phases, wherein N is greater than 1 (filter stages includes inductors L1-L3 and C1-C3)
wherein each filter stage consists of a single inductor (L1-L3) Application No. 15/861,121Attorney Docket No. ROKZ200134USO3Page 5with a first terminal (input phase line at current source 2) connected to the corresponding filter input (input at L1-L3) and a second terminal (output phase line to power converter) connected to the corresponding filter output (L4-L6), (Para. 0014, See LCL filter item 20), and a capacitor connected to the corresponding filter input (C1-C3); 
an active rectifier (item 30), including a plurality of silicon carbide rectifier switching devices (S1-S6) coupled with the filter output and operative to convert the filtered AC output signal to provide a DC output signal according to a plurality of rectifier switching control signals at a PWM rectifier switching frequency of 10 kHz or more, (Para. 0017) Note: the prior art teach that “an active rectifier 30 may be operated at or near a line frequency of the AC input source (fundamental front end or FFE operation) or at a higher and possibly variable switching 
 wherein the active rectifier is configured to precharge the DC bus capacitor using the rectifier switching devices with no dedicated precharging circuitry; (Note: as disclosed in Fig.1, there is no circuitry between the active rectifier and the DC bus circuit that will precharge the DC bus circuit, as such the active rectifier 30 is operative to precharge the DC bus capacitor C4 using the switches S1-S6 with no dedicated precharging circuitry.) 

The examiner is also providing for consideration, prior art, Schenetzka US 2006/0208685 that teach the precharge of the capacitors 420 of the DC link 204 is controlled using the converter module 202 shown in FIG. 4A. (Para. 0041)

a DC bus circuit (Fig. 1, item 40), including first and second DC bus terminals  to receive the DC output signal from the rectifier (DC bus via first and second DC bus connections DC+ and DC- at Fig. 1), and a DC bus capacitor (C4) coupled between the first and second DC bus terminals,
an inverter (Fig. item 50) including a plurality of inverter switching devices (S7-S12) coupled with the DC bus circuit (Fig. item 40) and operative to convert the DC output signal to provide an AC output signal to drive a load according to a plurality of inverter switching control signals (Para. 0016).
Baumann do not teach but Liu wherein the AC input signal includes an integer number N phases, (Para. 0016….The various aspects of the present disclosure may be implemented in 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an AC input signal includes an integer number N phases, and wherein N is greater than 1 to the device of Baumann as per Liu.  The motivation is that the system allows a circuitry within the individual power stages to be activated when the DC bus voltage is below a predetermined threshold value to charge up the capacitor at a controlled rate by conducting current to a capacitor, thus protecting the capacitor, charging semiconductor devices against overcurrent conditions and driving the load at variable speed and torques.
Baumann and Liu do not teach but Zhou teach wherein the DC bus capacitor is a film capacitor (Abstract, Para. 0021, 0032: See item 40 at Fig, 1); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a film capacitor in the converter circuit of Baumann as per Zhou.  The motivation is due to its high insulation resistance and low dissipation factor, this type of capacitor is able to have high-current carrying capabilities in pulse applications and better capacitance stability since the metal foil electrodes act as heat sinks and  is able to provide superior heat dissipation capabilities.

Regarding claim 18, Baumann teach the power conversion system of claim 6, wherein the controller is configured to generate the rectifier switching control signals to operate the rectifier switching devices at a PWM rectifier switching frequency of 20 kHz or more and about 40 kHz or less. (Para. 0017….Operation of the rectifier switches S1-S6 is controlled according to pulse 

Regarding Claim 20, Baumann teach the power conversion system of claim 17, wherein the AC input signal includes 3 phases (Para. 0014….The illustrated example receives a three phase input, See Fig. 1), wherein the filter circuit includes 3 filter input lines (Para. 0014….The motor drive 10 includes an input filter circuit 20, in this case a three phase LCL filter having grid side inductors L1, L2 and L3 connected to the power leads of the power source 2), 3 filter output lines (See output lines at L4-L6), and 3 filter stages individually associated with a corresponding one of the 3 phases (filter stages includes inductors L1-L3 and C1-C3), wherein each filter stage consists of a single inductor with a first terminal connected to the corresponding filter input and a second terminal connected to the corresponding filter output, and a capacitor connected to the corresponding filter input. (Para. 0014, See LCL filter item 20)
                                                                       



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

 
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846